—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs’ motion to enforce the parties’ stipulation and denied defendants’ cross motion to vacate it. The agreement to resolve the issue of liability based on the results of polygraph tests does not violate public policy (see, Doe v Marzolf, 258 AD2d 970). There was no mutual mistake of material fact (see, Matter of Gould v Board of Educ., 81 NY2d 446, 453) or other “cause sufficient to invalidate a contract, such as fraud, *815collusion * * * [or] accident” (1420 Concourse Corp. v Cruz, 135 AD2d 371, 372, appeal dismissed 73 NY2d 868; see, Hallock v State of New York, 64 NY2d 224, 230). The stipulation contains all of the essential elements of the agreement and is not too vague or indefinite in its terms to be enforced (cf., Matter of 166 Mamaroneck Ave. Corp. v 151 E. Post Rd. Corp., 78 NY2d 88, 91). (Appeal from Judgment of Supreme Court, Erie County, Sedita, Jr., J. — Vacate Stipulation.) Present — Pine, J. P., Wisner, Hurlbutt, Scudder and Callahan, JJ.